SEVERANCE AGREEMENT

THIS SEVERANCE AGREEMENT (this “Agreement”) is made and entered into this 2nd
day of April, 2019 (the “Effective Date”), by and between Sportsman’s Warehouse
Holdings, Inc., a Delaware corporation (the “Company”), and Robert Julian (the
“Executive”).

RECITALS

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

A.The Executive is commencing employment with the Company and, in connection
therewith, desires to make certain representations to the Company, and enter
into certain agreements with the Company, as set forth herein.

B.The Executive and the Company desire to clarify the severance (if any) and
other benefits due to the Executive should the Executive’s employment by the
Company terminate.

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

1. Termination

Employment At-Will.  The Executive’s employment by the Company is “at will,”
meaning that the Executive’s employment by the Company may be terminated at any
time, by the Executive or by the Company, with or without advance notice, and
for any reason (with or without cause, with or without Gross Misconduct (as
defined below), with or without Good Reason (as defined below), or for any other
reason) or for no reason.

1.1



The Company’s Obligations upon Termination. 

1.1.1 Death or Incapacity.  If the Executive’s employment by the Company
terminates due to the Executive’s death or Incapacity (as defined below), due to
a termination of employment by the Company other than as provided in Section
1.2.2, or due to a termination of employment by the Executive other than as
provided in Section 1.2.2, the Company shall have no further obligation to make
or provide to the Executive, and the Executive shall have no further right to
receive or obtain from the Company, any payments or benefits except for payment
to the Executive (or, in the event of the Executive’s death, to his estate) of
the Accrued Obligations.  “Accrued Obligations” means the following: the
Executive’s earned and accrued salary and personal time off (if the Executive
accrues personal time off under the Company’s policies then in effect) through
the date of termination of the Executive’s employment with the Company, and
reimbursement of any business expenses incurred by the Executive during the
period of his employment by the Company that are reimbursable by the Company
pursuant to its expense reimbursement policies, each in accordance with the
Company’s policies then in effect and each to the extent not previously paid.

1.1.2 Termination without Gross Misconduct or for Good Reason.  If the
Executive’s employment by the Company is terminated by the Company during the
Term other than due



--------------------------------------------------------------------------------

 



to Gross Misconduct (and other than due to the Executive’s Incapacity), or if
the Executive terminates his employment during the Term for Good Reason, the
Company shall have no further obligation to make or provide to the Executive,
and the Executive shall have no further right to receive or obtain from the
Company, any payments or benefits except for payment to the Executive of the
Accrued Obligations and, subject to Section 1.2.4, the following severance
benefits:

(a)The Company will pay the Executive (as severance) continued payment of the
Executive’s base salary (at the regular rate per payroll period in effect
immediately prior to the termination of the Executive’s employment with the
Company and paid in accordance with the Company’s regular payroll practices)
through and ending with the date that is twelve (12) months after the date the
Executive’s employment with the Company terminated (the date the Executive’s
employment with the Company terminates is referred to as the “Severance Date”);
provided that the continued base salary benefit for the period commencing with
the day following the Severance Date and ending with the 60th day following the
Severance Date shall not be paid over such 60-day period but shall instead be
accumulated and paid on (or within two (2) business days after) such 60th day
following the Severance Date.

(b)The Company will pay the Executive an amount equal to the Executive’s target
bonus for the fiscal year in which the Severance Date occurs (as such target
bonus is established for such fiscal year by the Company’s Board of Directors
(the “Board”) or a committee thereof), pro-rated through the Severance Date for
the portion of the fiscal year the Executive was actually employed by the
Company.  Such amount is to be paid on (or within two (2) business days after)
the 60th day following the Severance Date.

(c)The Company will pay or reimburse the Executive for his premiums charged to
continue medical coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), at the same or reasonably equivalent medical
coverage for the Executive (and, if applicable, the Executive’s eligible
dependents) as in effect immediately prior to the Severance Date, to the extent
that the Executive elects such continued coverage; provided that the Company’s
obligation to make any payment or reimbursement pursuant to this clause (c)
shall commence with continuation coverage for the month following the month in
which the Executive’s Severance Date occurs and shall cease with continuation
coverage for the twelfth (12th) month following the month in which the
Executive’s Severance Date occurs (or, if earlier, shall cease upon the first to
occur of the Executive’s death, the date the Executive becomes eligible for
coverage under the health plan of a future employer, or the date the Company
ceases to offer group medical coverage to its active executive employees or the
Company is otherwise under no obligation to offer COBRA continuation coverage to
the Executive).  To the extent the Executive elects COBRA coverage, he shall
notify the Company in writing of such election prior to such coverage taking
effect and complete any other continuation coverage enrollment procedures the
Company may then have in place.

(d)If the Severance Date occurs on or after the date of a Change of Control (as
defined below), any equity awards (i.e., restricted stock, restricted stock
units or options)



--------------------------------------------------------------------------------

 



granted to the Executive by the Company that are outstanding and otherwise
unvested immediately prior to the Severance Date shall, on the Severance Date,
be treated as follows: (a) any time-based vesting conditions applicable to such
awards shall be considered satisfied and fully vested; and (b) any
performance-based vesting conditions applicable to such awards shall be treated
as provided for in the applicable award agreement.

1.1.3 Exclusive Remedy.  The Executive agrees that the payments contemplated by
this Agreement will constitute the Executive’s sole and exclusive remedy for any
termination of the Executive’s employment (other than any right to continued
benefit coverage under and to the extent required by COBRA, and except for
payment of any vested benefit the Executive may have under a retirement program
sponsored or maintained by the Company that is intended to be qualified under
Section 401(a) of the Internal Revenue Code (any such benefit to be paid under
and in accordance with the terms and conditions of such plan)).  The Executive
covenants that he will not assert or pursue any other remedies, at law or in
equity, with respect to any such termination.  The Executive agrees to resign,
and does hereby resign, on the Severance Date as an officer and director of the
Company and any affiliate of the Company, and as a fiduciary of any benefit plan
of the Company or any affiliate of the Company.  The Executive agrees to
promptly execute and provide to the Company any further documentation, as
reasonably requested by the Company, to confirm such resignation.

1.1.4 Offsets.  All severance amounts due from the Company to the Executive
under Section 1.2.2 will be subject to offset or reduction to take into account
any of the Executive’s obligations to the Company.  As a condition precedent to
any Company obligation to the Executive pursuant to Section 1.2.2 (other than
payment of the Accrued Obligations), the Executive shall, upon or promptly
following the Severance Date (and in all cases within twenty-one (21) days
following the Severance Date unless a longer period of time is required under
applicable law to obtain an effective general release, in which case such longer
period of time shall apply), deliver to the Company a valid, executed general
release of the Executive’s claims in a form reasonably satisfactory to the
Company, and such general release shall not be revoked by the Executive pursuant
to any revocation rights afforded by applicable law. 

1.1.5 Certain Defined Terms. 

For purposes of this Agreement, “Change of Control” means the occurrence of any
of the following after the Effective Date:

(A)The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(a “Person” for purposes of this Change in Control definition)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended) of more than 30% of either (1) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (2) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of



--------------------------------------------------------------------------------

 



this clause (A), the following acquisitions shall not constitute a Change of
Control; (a) any acquisition directly from the Company, (b) any acquisition by
the Company, (c) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any affiliate of the Company or a
successor, (d) any acquisition by a Person or affiliate of a Person who owned
more than 30% of the Outstanding Company Common Stock or Outstanding Company
Voting Securities on the Effective Date, or (e) any acquisition by any entity
pursuant to a transaction that complies with clauses (C)(1), (2) and (3) below;

(B)Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board (including for these purposes, the new
members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

(C)Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company's assets directly or through one or more
subsidiaries (a “Parent”)) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (2) no Person (excluding any entity resulting from such Business
Combination or a Parent or any employee benefit plan (or related trust) of the
Company or such entity resulting from such Business Combination or Parent)
beneficially owns, directly or indirectly, more than 30% of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
30% existed prior to the Business Combination, and (3) at least a majority of
the members of the board of directors or trustees of the entity



--------------------------------------------------------------------------------

 



resulting from such Business Combination or a Parent were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

(D)Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company other than in the context of a Business Combination.

For purposes of this Agreement, “Good Reason” means the occurrence of any of the
following by the Company without the Executive’s express written consent: (a) a
significant and material diminution in the Executive’s position,
responsibilities, reporting responsibilities or title, or a reduction in the
Executive’s base salary; or (b) if, on or following the date of a Change of
Control, the Company moves the Executive’s principal office with the Company to
a location more than fifty (50) miles outside of Salt Lake City, Utah; provided,
however, that any such condition or conditions, as applicable, shall not
constitute grounds for a termination for Good Reason unless both (x) the
Executive provides written notice to the Company of the condition claimed to
constitute grounds for Good Reason within sixty (60) days of the initial
existence of such condition(s), and (y) the Company fails to remedy such
condition(s) within thirty (30) days of receiving such written notice thereof;
and provided, further, that in all events the termination of the Executive’s
employment with the Company shall not constitute a termination for Good Reason
unless such termination occurs not more than one hundred and eighty (180) days
following the initial existence of the condition claimed to constitute grounds
for Good Reason.

For purposes of this Agreement,  “Gross Misconduct” means the occurrence of any
of the following:

(a)the Executive’s commission of any felony;

(b) the Executive takes any actions or omissions intentionally causing the
Company to violate any law, rule or regulation (other than technical violations
that have no material adverse impact on the Company);

(c)the Executive’s willful or reckless act or omission that injures the
Company’s reputation or business in any material way or is otherwise
demonstrably detrimental to the Company;

(d)the Executive willfully fails or refuses to follow the legal and clear
directives of the Board or the Company’s Chief Executive Officer (unless the
following of such directive would be a violation of applicable law);

(e)the Executive has been dishonest in connection with his employment activities
or committed or engaged in an act of theft, embezzlement or fraud; or

(f)the Executive has materially breached any provision of any agreement to which
the Executive is a party with the Company or any fiduciary duty the Executive
owes to the Company; provided that the Company provides written notice to
Executive of the condition(s) claimed to constitute a material breach of such



--------------------------------------------------------------------------------

 



agreement or any fiduciary duty and Executive fails to remedy such condition(s)
within thirty (30) days of the receiving such written notice thereof. 

For purposes of this Agreement, “Incapacity” means any mental or physical
illness or disability that renders the Executive incapable of performing the
Executive’s duties, even with a reasonable accommodation, for more than 12
consecutive weeks in any twelve-month period, unless a longer period is required
by law.

For purposes of this Agreement, the “Term” shall mean the period of time
commencing with the Effective Date through and ending with the third anniversary
of the Effective Date (the “Termination Date”); provided, however, that the Term
shall be automatically extended for one (1) additional year on the Termination
Date and each anniversary of the Termination Date thereafter, unless either
party gives written notice at least thirty (30) days prior to the expiration of
the Term (including any renewal thereof) of such party’s desire to terminate the
Term (such notice to be delivered in accordance with Section 3.8).  The term
“Term” shall include any extension thereof pursuant to the preceding sentence.

2. Protective Covenants.

2.1



Confidential Information; Inventions.

2.1.1 The Executive shall not disclose or use at any time, either during the
period of time he is employed by the Company (the “Period of Employment”) or
thereafter, any Confidential Information (as defined below) of which the
Executive is or becomes aware, whether or not such information is developed by
him, except to the extent that such disclosure or use is directly related to and
required by the Executive’s performance in good faith of duties for the
Company.  The Executive will take all appropriate steps to safeguard
Confidential Information in his possession and to protect it against disclosure,
misuse, espionage, loss and theft.  The Executive shall deliver to the Company
at the termination of the Period of Employment, or at any time the Company may
request, all memoranda, notes, plans, records, reports, computer tapes and
software and other documents and data (and copies thereof) relating to the
Confidential Information or the Work Product (as hereinafter defined) of the
business of the Company or any of its Affiliates (as defined below) which the
Executive may then possess or have under his control.  Notwithstanding the
foregoing, the Executive may truthfully respond to a lawful and valid subpoena
or other legal process, but shall give the Company the earliest possible notice
thereof, shall, as much in advance of the return date as possible, make
available to the Company and its counsel the documents and other information
sought, and shall assist the Company and such counsel in resisting or otherwise
responding to such process.  The Executive understands that nothing in this
Agreement is intended to limit the Executive’s right (i) to discuss the terms,
wages, and working conditions of the Executive’s employment to the extent
permitted and/or protected by applicable labor laws, (ii) to report Confidential
Information in a confidential manner either to a federal, state or local
government official or to an attorney where such disclosure is solely for the
purpose of reporting or investigating a suspected violation of law, or (iii) to
disclose Confidential Information in an anti-retaliation lawsuit or other legal
proceeding, so long as that disclosure or filing is made under seal and the
Executive does not otherwise disclose such Confidential Information, except
pursuant to court order.  The Company



--------------------------------------------------------------------------------

 



encourages Executive, to the extent legally permitted, to give the Company the
earliest possible notice of any such report or disclosure.

2.1.2 As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by the Company in connection with its business, including,
but not limited to, information, observations and data obtained by the Executive
while employed by the Company or any predecessors thereof (including those
obtained prior to the Effective Date) concerning (i) the business or affairs of
the Company (or such predecessors), (ii) products or services, (iii) fees, costs
and pricing structures and strategies, (iv) designs, (v) analyses, (vi)
drawings, photographs and reports, (vii) computer software, including operating
systems, applications and program listings, (viii) flow charts, manuals and
documentation, (ix) data bases, (x) accounting and business methods, (xi)
inventions, devices, new developments, product roadmaps, methods and processes,
whether patentable or unpatentable and whether or not reduced to practice, (xii)
customers and clients, customer or client lists, and the preferences of, and
negotiations with, customers and clients, (xiii) personnel information of other
employees and independent contractors (including their compensation, unique
skills, experience and expertise, and disciplinary matters), (xiv) other
copyrightable works, (xv) all production methods, processes, technology and
trade secrets, and (xvi) all similar and related information in whatever
form.  Confidential Information will not include any information that has been
published (other than a disclosure by the Executive in breach of this Agreement)
in a form generally available to the public prior to the date the Executive
proposes to disclose or use such information.  Confidential Information will not
be deemed to have been published merely because individual portions of the
information have been separately published, but only if all material features
comprising such information have been published in combination.

2.1.3 As used in this Agreement, the term “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable, copyrightable, registerable as a trademark, reduced
to writing, or otherwise) which relates to the Company’s or any of its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by the
Executive (whether or not during usual business hours, whether or not by the use
of the facilities of the Company or any of its Affiliates, and whether or not
alone or in conjunction with any other person) while employed by the Company
(including those conceived, developed or made prior to the Effective Date)
together with all patent applications, letters patent, trademark, trade name and
service mark applications or registrations, copyrights and reissues thereof that
may be granted for or upon any of the foregoing.  All Work Product that the
Executive may have discovered, invented or originated during his employment by
the Company or any of its Affiliates prior to the Effective Date, that he may
discover, invent or originate during the Period of Employment or at any time in
the period of twelve (12) months after the Severance Date, shall be the
exclusive property of the Company and its Affiliates, as applicable, and
Executive hereby assigns all of Executive’s right, title and interest in and to
such Work Product to the Company or its applicable Affiliate, including all
intellectual property rights therein.  Executive shall promptly disclose all
Work Product to the Company, shall execute at the request of the Company any
assignments or other documents the



--------------------------------------------------------------------------------

 



Company may deem necessary to protect or perfect its (or any of its Affiliates’,
as applicable) rights therein, and shall assist the Company, at the Company’s
expense, in obtaining, defending and enforcing the Company’s (or any of its
Affiliates’, as applicable) rights therein.  The Executive hereby appoints the
Company as his attorney-in-fact to execute on his behalf any assignments or
other documents deemed necessary by the Company to protect or perfect the
Company, the Company’s (and any of its Affiliates’, as applicable) rights to any
Work Product.

As used in this Agreement, “Affiliate” of the Company means a Person that
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Company.  As used in this
definition, the term “control,” including the correlative terms “controlling,”
“controlled by” and “under common control with,” means the possession, directly
or indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of securities or any partnership or other
ownership interest, by contract or otherwise) of a Person.  As used in this
Section 2.1 and the following provisions of this Agreement, the term “Person”
shall be construed broadly and shall include, without limitation, an individual,
a partnership, a limited liability company, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization
and a governmental entity or any department, agency or political subdivision
thereof.

Restriction on Competition.  The Executive agrees that if the Executive were to
become employed by, or substantially involved in, the business of a competitor
of the Company or any of its Affiliates during the twelve (12) month period
following the Severance Date, it would be very difficult for the Executive not
to rely on or use the Company’s and its Affiliates’ trade secrets and
confidential information.  Thus, to avoid the inevitable disclosure of the
Company’s and its Affiliates’ trade secrets and confidential information, and to
protect such trade secrets and confidential information and the Company’s and
its Affiliates’ relationships and goodwill with customers, during the Period of
Employment and for a period of twelve (12) months after the Severance Date, the
Executive will not directly or indirectly through any other Person engage in,
enter the employ of, render any services to, have any ownership interest in, nor
participate in the financing, operation, management or control of, any Competing
Business.  For purposes of this Agreement, the phrase “directly or indirectly
through any other Person engage in” shall include, without limitation, any
direct or indirect ownership or profit participation interest in such
enterprise, whether as an owner, stockholder, member, partner, joint venturer or
otherwise, and shall include any direct or indirect participation in such
enterprise as an employee, consultant, director, officer, licensor of technology
or otherwise.  For purposes of this Agreement, “Competing Business” means only
the following: (a) the businesses commonly known as Bass Pro Shops, Cabela’s,
Scheels, Field and Stream Stores, and REI CO-OP; (b) any successor to any
business identified in clause (a); and (c) any affiliate of a business
identified in clause (a) or clause (b); provided, however, that a “Competing
Business” shall not include a parent company or sister company of a business
identified in clause (a) or clause (b) if both (x) such parent company is also
engaged (directly or through other affiliates) in businesses that are not
competitive with any business described in clause (a) or clause (b) (or, in the
case of a sister company, such sister company is not engaged in any business
that is competitive with any business described in clause (a) or clause (b)),
and (y) the Executive’s position, services and responsibilities with such entity
are limited to the distribution of merchandise that is not



--------------------------------------------------------------------------------

 



competitive with any business described in clause (a) or clause (b) and the
Executive does not participate in any way in any business identified in clause
(a) or clause (b).  For example, and to clarify the foregoing proviso based on
circumstances as in effect on the date of this Agreement, the Field and Stream
Stores are a division of Dick’s Sporting Goods, Inc., and Dick’s Sporting Goods,
Inc. would not be considered a “Competing Business” for purposes of this
Agreement so long as (x) Dick’s Sporting Goods, Inc. also engaged (directly or
through other affiliates) in businesses that are not competitive with any
business described in clause (a) or clause (b) of the preceding sentence, and
(y) the Executive’s position, services and responsibilities with Dick’s Sporting
Goods, Inc. (or an affiliate) were limited to the distribution of merchandise
that is not competitive with any business described in clause (a) or clause (b)
of the preceding sentence and the Executive did not participate in any way in
the business of the Field and Stream Stores or any other business described in
clause (a) or clause (b) of the preceding sentence.  Nothing herein shall
prohibit the Executive from being a passive owner of not more than 2% of the
outstanding stock of any class of a Competing Business which is publicly traded,
so long as the Executive has no active participation in the business of such
corporation.

No Conflicting Employment.  The Executive hereby agrees that, during the Period
of Employment, the Executive will not engage in any other employment, occupation
or consulting directly related to the business in which the Company or any of
its Affiliates is now involved or becomes involved during the Period of
Employment, nor will the Executive engage in any other activities that conflict
with the Executive’s obligations to the Company or any of its Affiliates.

Non-Solicitation of Employees and Consultants.  During the Period of Employment
and for a period of twenty four (24) months after the Severance Date, the
Executive will not directly or indirectly through any other Person solicit,
induce or encourage, or attempt to solicit, induce or encourage, any employee or
independent contractor of the Company or any Affiliate of the Company to leave
the employ or service, as applicable, of the Company or such Affiliate, or
become employed or engaged by any third party, or in any way interfere with the
relationship between the Company or any such Affiliate, on the one hand, and any
employee or independent contractor thereof, on the other hand. 

2.2



Return of Items.  Upon termination of this Agreement, the Executive will
promptly deliver to the Company all Company equipment and other materials
relating to the Company’s business and in the Executive’s possession or control.

Non-Disparagement.  The Executive shall not, during the Period of Employment or
at any time thereafter, publish or communicate (other than statements made while
employed by the Company or one of its affiliates in connection with carrying out
the Executive's duties and responsibilities for the Company or any of its
affiliates), in a manner intended to be public or that should reasonably be
expected to become public (including, without limitation, through social media),
disparaging or derogatory statements or opinions about the Company or any of its
affiliates, stockholders, officers, employees, directors, or customers; provided
that it shall not be a breach of this Section 2.6 for the Executive to testify
truthfully in any judicial or administrative proceeding, to make statements or
allegations in legal filings that are based on the Executive's reasonable belief
and are not made in bad faith, or to make statements to a



--------------------------------------------------------------------------------

 



federal, state, or local government official, either directly or indirectly, and
solely for the purpose of reporting or investigating a suspected violation of
law.

2.3



Cooperation.  Following the termination of the Executive’s employment for any
reason, the Executive will reasonably cooperate with the Company in connection
with (a) any internal or governmental investigation or administrative,
regulatory, arbitral or judicial proceeding involving the Company with respect
to matters as to which the Executive had responsibility or knowledge arising out
of the Executive’s employment with, or service as a member of the Board of, the
Company (collectively, “Litigation”); (b) any audit of the financial statements
of the Company with respect to the period of time when the Executive was
employed by the Company (“Audit”); (c) any regulatory filings that relate to a
period of time when the Executive was employed by the Company; and (d) the
transition of the Executive’s position and duties (or former position and
duties, as the case may be). To the extent (if any) the Company requests such
services from the Executive, or the Executive is compelled by a governmental
authority to provide services in a matter that does not involve the Executive,
the Company will: (i) reimburse the Executive for reasonable travel and other
expenses incurred in connection with providing his services under this Section
2.7, and (ii) compensate the Executive for each hour that the Executive provides
services pursuant to this Section 2.7 at the rate of $350 per hour.  With
respect to any month during which the Executive provides services pursuant to
this Section 2.7, the Executive will submit a written invoice to the Company
that details the amount of time and a description of the services rendered and
expenses incurred during such month.  The Executive will submit such invoice to
the Company not later than fifteen (15) days after the end of such month, and
the Company will pay any such invoice within fifteen (15) days after its receipt
of such invoice from the Executive.

2.4



Understanding of Covenants.  The Executive acknowledges that, in the course of
his employment with the Company and/or its affiliates and their predecessors, he
will become familiar with the Company’s and its affiliates’ and their
predecessors’ trade secrets and with other confidential and proprietary
information concerning the Company, its affiliates and their respective
predecessors and that his services will be of special, unique and extraordinary
value to the Company and its affiliates.  The Executive agrees that the
foregoing covenants set forth (or referred to, as the case may be) in this
Section 2 (together, the “Restrictive Covenants”) are reasonable and necessary
to protect the Company’s and its affiliates’ trade secrets and other
confidential and proprietary information, good will, stable workforce, and
customer relations.

Without limiting the generality of the Executive’s agreement in the preceding
paragraph, the Executive (i) represents that he is familiar with and has
carefully considered the Restrictive Covenants, (ii) represents that he is fully
aware of his obligations hereunder, (iii) agrees to the reasonableness of the
length of time, scope and geographic coverage, as applicable, of the Restrictive
Covenants, (iv) agrees that the Company and its affiliates currently conduct
business throughout North America, and (v) agrees that the Restrictive Covenants
will continue in effect for the applicable periods contemplated by the
Restrictive Covenants regardless of whether the Executive is then entitled to
receive severance pay or benefits from the Company.  The Executive understands
that the Restrictive Covenants may limit his ability to earn a livelihood in a
business similar to the business of the Company and any of its affiliates, but
he nevertheless believes that he has received and will receive sufficient



--------------------------------------------------------------------------------

 



consideration and other benefits as an employee of the Company and as otherwise
provided hereunder or as described in the recitals hereto to clearly justify
such restrictions which, in any event (given his education, skills and ability),
the Executive does not believe would prevent him from otherwise earning a
living.  The Executive agrees that the Restrictive Covenants do not confer a
benefit upon the Company disproportionate to the detriment of the Executive.

2.5



Enforcement.  The Executive agrees that the Executive’s services are unique and
that he has access to confidential information of the Company and its
affiliates.  Accordingly, the Executive agrees that a breach by the Executive of
any of the Restrictive Covenants may cause immediate and irreparable harm to the
Company that would be difficult or impossible to measure, and that damages to
the Company for any such injury would therefore be an inadequate remedy for any
such breach.  Therefore, the Executive agrees that in the event of any breach or
threatened breach of any Restrictive Covenant, the Company shall be entitled, in
addition to and without limitation upon all other remedies the Company may have
under this Agreement or otherwise, at law or otherwise, to obtain specific
performance, injunctive relief and/or other appropriate relief (without posting
any bond or deposit) in order to enforce or prevent any violations of the
Restrictive Covenants, or require the Executive to account for and pay over to
the Company all compensation, profits, moneys, accruals, increments or other
benefits derived from or received as a result of any transactions constituting a
breach of the Restrictive Covenants, if and when final judgment of a court of
competent jurisdiction is so entered against the Executive.

No Breach of Contract.  The Executive hereby represents to the Company and
agrees that: (i) the execution and delivery of this Agreement by the Executive
and the Company, the Executive’s employment by the Company, and the performance
by the Executive of the Executive’s duties to the Company do not and shall not
constitute a breach of, conflict with, or otherwise contravene or cause a
default under, the terms of any other agreement or policy to which the Executive
is a party or otherwise bound or any judgment, order or decree to which the
Executive is subject; (ii) the Executive will not enter into any new agreement
that would or reasonably could contravene or cause a default by the Executive
under this Agreement; (iii) the Executive has no information (including, without
limitation, confidential information and trade secrets) relating to any other
Person which would prevent, or be violated by, the Executive entering into this
Agreement or carrying out his duties hereunder; (iv) the Executive is not bound
by any employment, consulting, non-compete, non-solicitation, confidentiality,
trade secret or similar agreement (other than this Agreement) with any other
Person; (v) to the extent the Executive has any confidential or similar
information that he is not free to disclose to the Company, he will not disclose
such information to the extent such disclosure would violate applicable law or
any other agreement or policy to which the Executive is a party or by which the
Executive is otherwise bound; and (vi) the Executive understands the Company
will rely upon the accuracy and truth of the representations and warranties of
the Executive set forth herein and the Executive consents to such reliance.

3. Miscellaneous 

3.1



No Assignment by the Executive.  This Agreement is personal to the Executive and
will not be assignable by the Executive.





--------------------------------------------------------------------------------

 



3.2



Legal Counsel; Mutual Drafting.  Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice.  Each party has cooperated in the
drafting, negotiation and preparation of this Agreement.  Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language.  The Executive agrees and acknowledges that he has read and
understands this Agreement, is entering into it freely and voluntarily, and has
been advised to seek counsel prior to entering into this Agreement and has had
ample opportunity to do so.

3.3



Arbitration. 

3.3.1 Scope.  Subject to Section 2.9, any controversy or claim arising out of or
relating to (a) the Executive’s employment with the Company, (b) the termination
of that employment, (c) this Agreement, (d) the interpretation or enforcement of
this Agreement, (f) any alleged breach, default, or misrepresentation in
connection with this Agreement, or (g) any other dispute or claim between the
Executive and the Company, whether arising in contract, tort, common law or
statute, or because of an alleged breach, default, or misrepresentation in
connection with any of the provisions of any such agreement, including (without
limitation) any state or federal statutory claims, shall be submitted to
arbitration in Salt Lake City, Utah, before a sole arbitrator selected from
Judicial Arbitration and Mediation Services, Inc. or its successor (“JAMS”), or
if JAMS is no longer able to supply the arbitrator, such arbitrator shall be
selected from the American Arbitration Association; provided, however, that
provisional injunctive relief may, but need not, be sought in a court of law
while arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the arbitrator. The arbitration shall be administered by JAMS
pursuant to its Comprehensive Arbitration Rules and Procedures. Judgment on the
award may be entered in any court having jurisdiction.  This arbitration
provision covers all disputes or claims that the Executive may have against the
Company and any affiliated party, and also covers any claims that the Company
may have against the Executive.  The parties agree that the arbitrator will not
impose punitive damages or any similar penalty and hereby waive any right to
make a claim for any such damages.  The parties acknowledge and agree that they
are hereby waiving any rights to trial by jury in any action, proceeding or
counterclaim brought by either of the parties against the other in connection
with any matter whatsoever arising out of or in any way connected with any of
the matters referenced in the first sentence of this paragraph.

3.3.2 Arbitrator’s Authority.  The arbitrator will have exclusive authority to
(a) resolve any dispute as to whether any claim or matter is subject to this
Section 3.3; (b) supervise discovery; (c) rule on pre-hearing disputes; (d) rule
on motions, including motions for summary adjudication; (e) conduct hearings,
and (f) make a final decision on the claim or matter being
arbitrated.  Remedies, substantive law and statutes of limitations will be the
same as they would be in a court.  The arbitrator will render a final decision
in writing, together with a summary statement of the conclusions upon which the
decision is based. 

3.3.3 Costs.  The Company will pay the forum costs of the arbitration itself
(including arbitration fees and the fees and expenses of the arbitrator and
court reporters).  Each party will pay the costs of presenting its case,
including the fees and expenses of its counsel, unless an applicable statute
requires otherwise.  Unless otherwise required or limited by statute, the



--------------------------------------------------------------------------------

 



arbitrator shall have the discretion to award the party prevailing in the
arbitration, in addition to all other relief, reasonable attorneys’ fees and
expenses relating to the arbitration (other than the forum costs referred to in
the first sentence of this paragraph). 

3.4



Binding on Successors.  This Agreement will inure to the benefit of and be
binding upon the Company and its successors and assigns.  Any such successor or
assignee will be deemed substituted for the Company under the terms of this
Agreement for all purposes.  As used in this Agreement, “successor” and
“assignee” will include any person or business entity that at any time, whether
by purchase, merger or otherwise, directly or indirectly acquires the equity of
the Company or to which the Company assigns this Agreement by operation of law
or otherwise.

3.5



Amendments.  This Agreement cannot be amended or modified other than by a
written agreement executed by the Executive and by an officer of the Company
(other than the Executive) authorized by the Board (or a committee thereof) to
execute such amendment or modification on the Company’s behalf.

3.6



Severability.  It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought.  If any provision of this Agreement or its application is held by a
court of competent jurisdiction to be invalid or unenforceable, the invalidity
or unenforceability will not affect the other provisions or applications of this
Agreement that can be given effect without the invalid or unenforceable
provisions or applications.  To this end, the provisions of this Agreement are
declared severable.  Furthermore, in lieu of such invalid or unenforceable
provision there will be added automatically as a part of this Agreement, a
legal, valid and enforceable provision as similar in terms to such invalid or
unenforceable provision as may be possible.  Notwithstanding the foregoing, if
such provision could be more narrowly drawn (as to geographic scope, period of
duration or otherwise) so as not to be invalid, prohibited or unenforceable in
such jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

3.7



Waiver of Breach.  No waiver of any breach of any provision of this Agreement
will be construed to be, or will be, a waiver of any other breach of this
Agreement.  No waiver will be binding unless in writing and signed by the party
waiving the breach.

3.8



Notices.  Either party can change its address for notice purposes by giving
written notice to the other party.  Any notice or other communication required
or permitted to be given under this Agreement will be in writing and will be
sent by (a) nationally-recognized courier service; or (b) certified United
States mail, return receipt requested, postage prepaid, and will be addressed to
the parties at the following mailing addresses:





--------------------------------------------------------------------------------

 



If to the Company:



The Board of Directors of Sportsman’s Warehouse, Inc.

7035 South High Tech Drive

Midvale, Utah 84047

 

If to the Executive, to the Executive at his last address reflected in the
Company’s records.

 

Any notice or other communication will be deemed to be given, as applicable,
(a)  on the third day after the date of deposit in the United States mail; or
(b) the date of delivery by nationally-recognized courier service. 

3.9



Entire Agreement.  This Agreement constitutes and contains the entire agreement
and final understanding between the parties concerning the Executive’s
employment with the Company and the related subject matters addressed in this
Agreement.  It supersedes and replaces all prior negotiations and all
agreements, written or oral, concerning the Executive’s employment by the
Company and such other subject matters.  Any prior negotiations, correspondence,
agreements, proposals or understandings relating to any such matter shall be
deemed to have been merged into this Agreement, and to the extent inconsistent
herewith, such negotiations, correspondence, agreements, proposals, or
understandings shall be deemed to be of no force or effect.  There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as expressly set
forth herein. 

3.10



Governing Law.  Utah law (without regard to conflict-of-laws principles of the
laws of the State of Utah or any other jurisdiction) will govern this Agreement
and its interpretation and enforcement.

3.11



Withholding.  The Company may withhold from any payments due the Executive under
this Agreement the amounts required by applicable tax or other laws.

3.12



Section 409A. 

(a)It is intended that any amounts payable under this Agreement will comply with
and avoid the imputation of any tax, penalty or interest under Section 409A of
the Internal Revenue Code of 1986, as amended (including the Treasury
Regulations and other published guidance related thereto) (“Section
409A”).  This Agreement will be construed and interpreted consistent with that
intent.  Any installment payments provided for in this Agreement shall be
treated as a series of separate payments for purposes of Code Section 409A.

(b)To the extent that any reimbursement pursuant to this Agreement is taxable to
the Executive, the Executive will provide the Company with documentation of the
related expenses promptly so as to facilitate the timing of the reimbursement
payment contemplated by this paragraph, and any reimbursement payment due to the
Executive pursuant to such provision will be paid to the Executive on or before
the last day of the Executive’s taxable year following the taxable year in which
the



--------------------------------------------------------------------------------

 



related expense was incurred.  Such reimbursement obligations pursuant to this
Agreement are not subject to liquidation or exchange for another benefit and the
amount of such benefits that the Executive receives in one taxable year will not
affect the amount of such benefits that the Executive receives in any other
taxable year.

(c)For purposes of this Agreement, a termination of employment will mean a
separation from service as defined in Treasury Regulations Section 1.409A-1(h)
without regard to any optional alternative definitions available under that
section.

(d)If Executive is a “specified employee” within the meaning of Section 409A as
of the date of the Executive’s “separation from service” (as defined under
Section 409A), Executive shall not be entitled to any payment or benefit
pursuant to this Agreement until the earlier of (i) the date which is six (6)
months after Executive’s separation from service for any reason other than
death, or (ii) the date of the death.  The provisions of this paragraph shall
only apply if, and to the extent, required to avoid the imputation of any tax,
penalty or interest pursuant to Code Section 409A.  Any amounts otherwise
payable to Executive upon or in the six (6) month period following Executive’s
separation from service that are not so paid by reason of this paragraph shall
be paid (without interest) as soon as practicable (and in all events within
thirty (30) days) after the date that is six (6) months after Executive’s
separation from service (or, if earlier, as soon as practicable, and in all
events within thirty (30) days, after the date of Executive’s death).

(e)None of the Company, its affiliates or any of their respective officers,
directors, employees, owners or shareholders shall be held liable for any taxes,
interest, penalties or other amounts owed by Executive as a result of the
compensation and benefits contemplated by this Agreement (including, without
limitation, by application of Section 409A), subject to the Company’s
withholding right pursuant to Section 3.11.

3.13



Number and Gender; Examples.  Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders.  Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates.

3.14



Section Headings.  The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

3.15



Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument.  This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.  Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

[The remainder of this page has intentionally been left blank.]





--------------------------------------------------------------------------------

 



The parties have executed this Agreement as of the Effective Date.

 

 

 

/s/ Robert Julian


Print Name:_____Robert Julian________

Sportsman’s Warehouse Holdings, Inc.

 

 

 

By:  /s/ Jon Barker

Jon Barker

Its:  Chief Executive Officer

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------